SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October , 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In September 2010, the only operations with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: Net Serviços de Comunicação S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Controlling Group ( ) Technical and Consulting Committees Initial Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common - 0% 0% Shares Preferred - 0% 0% ADR Preferred shares abroad - 0% 0% Operations in the Month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common - - Shares Preferred - - ADR Preferred shares abroad - - Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common - 0.0% 0.0% Shares Preferred - 0.0% 0.0% ADR Preferred shares abroad - 0.0% 0.0% CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In September 2010, the only operations with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: Net Serviços de Comunicação S.A. Group and Related Persons ( X ) Board of Directors ( ) Management ( ) Controlling Group ( ) Technical and Consulting Committees Initial Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 22 0% 0% Shares Preferred 0% 0% Debenture - 0% 0% Operations in the Month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common - Shares Common - Debenture Preferred - Final Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 22 0% 0% Shares Preferred 0% 0% Debenture - 0% 0% * Transfer through custodian CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In September 2010, the only operations with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: Net Serviços de Comunicação S.A. Group and Related Persons ( ) Board of Directors ( ) Management ( X ) Controlling Group ( ) Technical and Consulting Committees Initial Balance Securities/ Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 99.4% 33.2% Shares Preferred 13.7% 9.1% Debentures - 0.0% 0.0% Operations in the Month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common - Shares Preferred - Shares ADR - Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 99.4% 33.2% Shares Preferred 13.7% 9.1% Debentures - 0.0% 0.0% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 06, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
